European Council meeting of 21-22 June 2007  Activity report of the German Presidency (continuation of debate)
The next item is the continuation of the joint debate on
the European Council report and Commission statement: European Council meeting of 21-22 June 2007 and
the Council statement: activity report of the German Presidency.
(DE) Mr President, Madam President-in-Office, ladies and gentlemen, today's debate shows just how powerful the European idea is and how much it unites us at times of crisis, even across party lines, giving us the strength to say what needs to be said. I am a Christian Democrat, but I should like to express my unreserved support for the words of my fellow Member, the Social Democrat, Martin Schulz. I should like to support every sentence. As a German, I recall the final speech that the French President, François Mitterand, made to this Parliament in 1995. He said: nationalism leads to war. This is Europe's strength, which we must preserve through thick and thin: a Europe that defends peace prosperity and social security.
Above all, however, I should like to thank the Council Presidency and you personally, Mrs Merkel. You faced a mammoth task and you succeeded. Not all of our hopes have been realised, but the substance of the proposals has been maintained both in climate and energy policy and where the reform Treaty is concerned. You have succeeded in extending Parliament's rights, ensuring that European law continues to take precedence, strengthening subsidiarity in many areas, clarifying the delimitation of competences and much more besides. Questions have also been asked about the principle of competition. We will have to take a closer look at the implications.
Overall I believe that the German Presidency has been successful on the two most important points: it has been successful in implementing many initiatives in the ongoing programme, and it has cooperated in exemplary fashion with the European Parliament. For this too, I should like to thank you personally, Dr Merkel, together with all the members of the German Government and the German Representation.
(Applause)
(DE) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen! Well done, Mrs Merkel, warm congratulations! You have fulfilled your obligations as President of the Council. The European Parliament had asked you to convene an Intergovernmental Conference and to resume the European Union's journey towards a constitution, a journey that has brought us peace and prosperity that now offers the globalised world a model of democracy and solidarity. After a two-year period of reflection, the majority of the states and citizens came out in favour of forging ahead towards Europe's future. Despite many abrogations, which I hope will not upset the EU's cohesion, we have helped those who had difficulties with the treaty.
We now have to prepare a mandate for this reform treaty, and we believe that is a good thing. It contains a clear commitment to the principles, values and objectives of the EU. In my opinion, the legally binding nature of the Charter of Fundamental Rights should be enshrined in the treaty immediately after the preamble. The extension of codecision and qualified majority voting are also positive aspects.
I nevertheless regret that clarity and transparency have been lost. The symbols, the flag and the anthem also bear witness to the joy and freedom in Europe that Beethoven and Schiller emphasised.
I can assure you that we will continue to use these symbols and hold them up with genuine pride.
In this conviction, President-in-Office, we will now in the Intergovernmental Conference work together with the national parliaments and civil society to strengthen the European Union constitutionally.
We will continue to fight on this road, which Walter Hallstein described as constructio continua, and which Jean Monnet spoke of as 'step by step'. And like sherpas, step by step, we will climb the Himalayas.
Thank you very much, Mr Barón Crespo.
(DE) President-in-Office, Mr President, my sincere congratulations on your excellent work, Madam Chancellor. You have achieved a very good result, you have fulfilled expectations. That is no great surprise to the German liberals, because even before the Bundestag elections we were convinced you would make a good leader; I am just saying this for the benefit of Mr Schulz, who said so in effusive terms today, but better late than never.
Before the German Presidency began, the Free Democrats in the European Parliament had urged the at the time still very hesitant Federal Government to set an ambitious target regarding the constitutional treaty. We are therefore pleased that at the end of your presidency we not only have a timetable, but that the contents have been agreed as well. However, the price that had to be paid for that is extremely high. Names have been changed, longer time periods set, derogations allowed. With the Charter of Fundamental Rights in particular that is a real disaster. The so-called reform treaty is more complex and less transparent. A minority has had its way at the majority's expense and the idea of Europe has suffered a severe blow as a result.
Whether the decisions that were taken in Brussels in the middle of the night will now actually be implemented remains an open question. There is no guarantee that they will. The Intergovernmental Conference must meet first and then things will not get moving until ratification begins in the 27 countries. Everything is therefore still open. The outcome of the German Presidency is therefore a fairly realistic reflection of the current mood within the EU. It is not abysmal, but it is nothing to celebrate either. What we have is the remote Europe of summits, not the close Europe of citizens. In view of the difficulties that would have made an outcome almost impossible, the Presidency has taken us a good step forwards. More would have been impossible.
Mrs Merkel, you have said how you would like Europe's citizens to remember the year 2007 in 50 years' time. I would like to add one hope to that: it would please me very much if in 2057 - and I might just live so long - all Europeans were to see the wonderful sentence of the Berlin Declaration 'we have united for the better' not as a decision taken in a back room but as something they experience every day. That would be a tremendous success for your Presidency. My sincere thanks once again!
(Applause)
A Uachtaráin, A Uachtaráin in Oifig na Comhairle, A Uachtaráin an Choimisiúin, comhghairdeachas leis an Seansailéir Merkel agus leis na daoine go léir i rialtas na Gearmáine.
First of all I should like to say that, when we speak of the results of the last week's summit, so much time and effort is given to reported emotions in the media or to the interpretation of what one person said to another, whereas the reality should be that we celebrate the success of the ability of all the leaders of all the Member States of the European Union to follow the leadership given by the German Chancellor, the President-in-Office, Angela Merkel, in finding and charting a way forward for the future development of the European Union.
In particular, because of the sensitivities that are involved in so many areas, whether it is the issue of votes in the Council, the rights of national parliaments or codecision in the area of justice and home affairs, these are fundamental points that are of national importance to those countries and it would be wrong for any leader of any government to fail to put forward their concerns with regard to those areas.
However, despite the hot wind that blows around many of these summits, success was achieved and it was achieved because the core principles of the European Union - i.e. compromise, consensus, understanding and tolerance - were brought together under your great stewardship, Chancellor Merkel.
The other areas in which the German Presidency has succeeded over the last six months are ones that we will benefit from in the future - and I say 'we' not just to mean those of us in Parliament: we as citizens and consumers within the European Union will be able to benefit from the work you have done.
(DE) Madam Chancellor, you have accomplished a hard task in difficult times. Thank you.
Apologies for my German!
(DE) Mr President, President-in-Office of the Council, on behalf of the Group of the Greens/European Free Alliance I would like to underline once again what the chairman of my group has already said: it was a great weight off our minds when the outcome of the summit became known, and we shared your relief and your pleasure one hundred percent. We were not surprised at Mr Prodi's disappointment either, however, because during this summit it of course became clear how everything was touch and go and what national egoisms actually threaten Europe.
In the days that followed - and in fact even during the summit itself - it struck me from reports and interviews about this difficult situation that in the light of this loss of further integration, which was also the subject of the summit, many people actually began to think positively about Europe again. Basically, this is something quite simple: you only really understand what you have had when it is taken away from you. Sometimes you only realise when it is too late, but this time it happened just in time. I am extremely grateful for your negotiating skill, because I believe you were able to play very skilfully on simple matters such as how people tick and work in this Europe that is bequeathed to us.
There is also something I would like, however. You have succeeded in bringing people closer to Europe again. I would also like to see this transparency, the public nature of the summit, in the preparations for the Intergovernmental Conference. We should not allow this distance to occur and shut people out again. I believe that would even help us in Poland, where we have the support of 80% of the population. I thank you and wish you much success for the future!
(DE) Mr President, like many on the Left in Europe, I cannot approve of anything that encourages nationalism and makes it even more difficult to use the European Union's resources to solve social, ecological and global problems. I am therefore a supporter of European integration aimed at a federal European Union with of course a federal constitution, but one with other principles, other priorities and other objectives.
I, too, owe you my respect, Mrs Merkel. You have succeeded in giving a broad public the impression that the Brussels compromise is your masterstroke. In many respects, however, the compromise is a continuation of the same old things. It brings no major change in policy, only a seemingly better design.
The rejection of the draft constitution in France and the Netherlands at the time was rooted not in fear of a superstate but in fear of a Europe that was not a social Europe, and you have probably done nothing to allay that fear with the compromise reached in Brussels, the half measures, the postponed problems and the jostling for power we saw over the weighting of votes.
That is why we continue to demand referenda in the EU Member States - on this treaty too. There is absolutely no reason to fear that if, as the most recent surveys show, the majority of Europe's citizens are in favour of Europe. If this treaty is a good treaty, there is also a good chance that the majority of the population will support it.
- (SK) Madam Chancellor, I too would like to join the ranks of those who have been congratulating you, and who appreciate the agreement you have achieved over the question of Europe's future.
The Treaty establishing the Constitution may have been signed in Rome with great fanfare by the Heads of State, but the period which came next proved that these Heads of State had simply made a pleasant excursion for the purposes of signing a meaningless piece of paper. Their signatures did not have the backing of a popular vote, as became apparent later in the sorrowful period of ratifications and referenda in various Member States.
This period revealed all of Europe's common weaknesses. For that reason alone your success in the negotiations and your skills in achieving compromise deserve high regard.
Madam Chancellor, it is for you that the fanfares should be heard today. After the signing, I believe that our efforts as MEPs will be motivated by a vision of cooperation, and not a struggle between the old 15 and the new Member States. I am sure we will succeed in weeding out each and every point of ambiguity in the Treaty. Finally, I would like to wish you a very pleasant holiday - because you certainly deserve it.
Mr President, Chancellor, President Barroso, I am not going to try my German out today. Others have done it much better than I could. As the German Presidency comes to an end, I start by congratulating the Chancellor on her very successful pursuit of the climate change agenda over the past six months. The European Council Agreement in March regarding targets for a 30% reduction in greenhouse gas emissions by 2020, compared to 1990, was a historic one and we in the British Conservative Party particularly support this initiative very strongly.
As to the European Council last weekend, we have heard many different interpretations about the outcome of the Summit. In the United Kingdom, reactions to the outcome have not, of course, been universally supportive. Prime Minister Blair, who leaves 10 Downing Street today, maintains that the draft reform Treaty bears little resemblance to the constitutional text that preceded it. Yet many of his fellow Heads of Government have contradicted him: the Irish Taoiseach and Finland's Europe Minister have said so, for instance - indeed the latter has said that there is nothing from the original institutional package that has been changed. So when our Prime Minister says that the two cannot be readily compared, I think the British people can be forgiven for feeling doubtful about what the British Government has actually signed. As Mr Blair promised the people of Britain a referendum in his last election manifesto, I really do believe it is incumbent upon his successor, Gordon Brown, to uphold that pledge.
Chancellor, I would also like to have one area of clarification on the point about the wide reports that the pursuit by the EU of free and undistorted competition has been undermined in the draft mandate for the IGC. I also hear, however, that a protocol has now been annexed to make clear that the Union is indeed totally committed to competition and free markets. There are reports that the German Finance Minister was himself concerned at the change. He is quoted as saying, 'I see this with a certain scepticism. If things go on like this, I see a risk'. To many British people, the internal market and a genuinely competitive economy form a vital basis for their support for Britain's membership of the Union, and they would rightly be concerned at any attempt to undermine that. I would be most grateful if the Chancellor could give reassurances to me on that point.
(FR) Mr President, it is true that it is difficult to resist the temptation to congratulate the Chancellor, and, I may add, I am not resisting it. Mrs Merkel, I congratulate you, even though I will remain more doubtful of the future treaty itself. At the end of the day, however, the reform of the treaties was at a standstill, Europe was stuck in a rut, its unity had been tested, and you gave it another chance.
The agreement passed on 23 June in Brussels is a complicated compromise, one that was reached after much effort in a Council that is marked more by the national tensions of some than by the universal sharing of the European spirit; a compromise reached at the expense of the ridiculous relinquishment of the EU symbols and of the appalling opt-out on the Charter of Fundamental Rights. However, this is at least an agreement that has come at a time when Europe needs to affirm its unity and its desire to move forward so as to meet the citizens' expectations and to rise to the challenges it faces in the world and within Europe. Every opportunity must therefore be given to the forthcoming Intergovernmental Conference.
As for the treaty itself, we will be able to give a definitive judgment on it only after we have seen the final text that will be derived from it. Doubts remain, but the mandate does at least have the virtue of taking up the institutional innovations that were contained in the first part of the draft constitution and that have scarcely been challenged, even in countries in which the 'No' vote prevailed in the referendum. I am referring to the enhanced powers of the European Parliament, to the Common Foreign and Security Policy, to the new majority decision-making rules and to the shift to unanimity on a number of issues and, therefore, from this point of view, I hope that the outcome will make it possible for the progress contained in the draft Constitution to be confirmed.
Having said that, there are two points that I should like to highlight as being important to our group and that concern the European Union's social dimension. On the one hand, there was an article on the horizontal social clause and, on the other, an article providing a legal basis for the adoption of a directive on services of general economic interest. On these two points, the mandate of the Intergovernmental Conference remains vague. We will be very vigilant when it comes to ensuring that, after having renounced the Charter of Fundamental Rights, the Member States gathered within the IGC do not further undermine these two possible advances in the social dimension of the European treaties.
President-in-Office, thank you for bringing some real politics to the European Council. In three days' time you will be free of the Presidency and be able to advance German policy with great self-confidence across the European stage. Could you assure us that Germany will always fight to combat the version of pick-and-choose Europe that is Tony Blair's sad legacy? My view is that it is sensible now to put into practice the closer cooperation revisions that we see inside the Treaty.
You spoke of the African proverb which says that you go faster by yourself, but you go further with others. The problem is that if you stick to the British Government's approach, we will simply continue to go around in circles. Show the way forward, break out of the corral, and the more timid and conservative partners will follow.
- PL Mr President, Chancellor, I would like to begin by commenting on the speech given by Mr Schulz, who has presumed to lecture and offend the democratically elected government of Poland, whose stance in these negotiations is even supported by the opposition, and therefore enjoys the support of the vast majority of the Polish people, which Mr Schulz has decided to affront. This is something this House cannot approve of.
As far as the German Presidency is concerned, I would like to say that right from the outset its aim has clearly been to put the European Community's affairs in order. Unfortunately it has made its priority the resurrection of the Constitutional Treaty which had already been rejected in referendums in France and Holland. In spite of this, its greatest success has been to convince the heads of 27 governments and states to agree to sign the watered-down version of the treaty.
It is, however, the style of the negotiations that has aroused concern, taking as it does the form of blackmail against states with a diverging point of view. Let us hope that this will not become the norm in relations between EU Member States. I would like to take this opportunity to ask President Merkel what the legal status of the Constitutional Treaty is in Germany, where it was not signed by the president, and whether it is true that when votes are counted in the German Bundesrat, they use a variant of the equal influence system - the very system that was so vigorously attacked during the summit.
Mr President, you have described the new Treaty as retaining the substance of the Constitution. Chancellor Merkel agreed with that today. Commissioner Wallström said that it was essentially the same proposal as the old Constitution, and governments across Europe have described it as 99% the same. You and they, Mr President, are right!
Yet there is one leader - correction, erstwhile leader, Tony Blair - who pretends it is something totally different. Why? So that he can con the people of the United Kingdom out of the referendum he promised them because he knows he cannot win it. The shameless dissembling of the British Government, however, will not deceive the British people, because we know that when a Treaty looks like a constitution, when it talks like a constitution, and when it would walk us like a constitution into a stronger stranglehold of control from Brussels, then it is a constitution, howsoever you might deceptively describe it. That is why the people of the United Kingdom still demand a referendum, and anything less would be a cheat.
Mr President, I have brought a cube with me, which shows the flag of the European Union - the 12 stars. It was manufactured in Germany, invented by a Hungarian and consists of 27 pieces. I have brought it just to remind us how difficult this Treaty is to put together. Just like the cube, it should bear the symbols, it should have a message and be a keystone and a foundation for our joint European building, but, at the same time, it is made up of 27 pieces. So this is how I congratulate the German Presidency on putting these 27 pieces together again, because there are big and small pieces - not every piece is the same. This cube is not always so beautiful, because you can see the division lines. However, from now on this could be kept as a good foundation stone.
I should like to add that the word 'fragile' should be written on its box. All of us in the European Parliament and in the Council have to take great care to keep this cube together. I am very happy that Europe is finally trying to swallow what it could not swallow for several years. In that sense, it makes Europe stronger, because we all need something that could be a foundation stone. We need a common foreign policy, and joint action on fighting climate change and on guaranteeing human rights and minority rights without double standards. From that point of view, I really appreciate that a reference to minorities has not been omitted from the reform Treaty. However, I also deplore the missing elements, especially the reference that people wanted to leave out of the Treaty - the symbols of the European Union, the stars, the flags - or any reference to Christianity. This should not be done.
Let us keep this cube together, and we must be careful because it is fragile.
(Applause)
Thank you, József Szájer! When we met for the first time, you gave me a piece of barbed wire with the Hungarian flag as a sign that the division of Europe had been overcome. That was a very beautiful symbol, and I have never forgotten it.
(DE) Mr President, I would like to take up what the previous speaker said. Perhaps we ought to show the flag more often now and play the anthem more often to show that these things cannot be lost, because they exist.
We have fought for the substance to be preserved. It has been, and I believe that is a mark of success. More has been lost, however, than just the name and the symbols. It is after all clear that the reform treaty is something different from the constitutional treaty, because the vision of a political union, not only of a Europe of states but a citizens' Europe, is now even further from our grasp and it will be a long time before we can make a fresh attempt at a European constitution. On this point, Europe's opponents have won and the European federalists have lost. We must be quite clear about that.
I also think that the simplified treaty is sadly still a complicated treaty. There is a loss of transparency. The citizens will not be able to identify so easily with the new product as they did with the Constitutional Treaty. Thirdly, I am concerned that distrust between the Member States, and also some Member States' distrust of the EU and its institutions, has grown. They all want to join, but they do not all want to join in. We will be watching very closely to see whether there are not only different speeds, but also different classes. Some evidently want to be second class. If that is what they want, then let them. They should not be able to block the others. That was an important stage that takes us forward. But it is not the end of the reform process, and the new treaty will for the first time allow this Parliament to make its own proposals for further reforms. I have no doubt that, in the next legislative period, we will return to everything that has been left behind this time and that we will pursue the European Union's further development from this Chamber of Europe's citizens.
(ES) Mr President, we must undoubtedly congratulate Chancellor Merkel and, in particular, the President of the European Commission, who is now having his second big success, following the approval of the financial perspective, because we have avoided a certain risk of crisis.
Many Members of this House may have hoped for more, but we must acknowledge that this agreement is perfectly consistent with the Community method. I am convinced that we are going to carry on functioning perfectly well until 2014 or, in exceptional circumstances, for three further years, with the decision-making procedure adopted in Nice which, in the end - I would like to point out - was approved precisely in order to deal with enlargement.
Furthermore, I hope that, in order to round off the institutional package, the twenty seats remaining in the European Parliament will be filled for the 2009 elections, naturally, and adhering strictly to the proportionality criteria, that is to say, that it be done in an entirely democratic way.
Along the lines of the progress made in the field of justice and home affairs, I wonder whether the opportunity could be taken at the IGC to provide the European Counter-Terrorism Coordinator with content and duties. I believe that this post responds to an objective need and to a great sensitivity amongst the European citizens, as the latest Eurobarometer indicates.
Incidentally, I am sure that the European Commission's services will ensure that the terrorist group ETA is called by its proper name.
In the same vein, I am delighted by the mention in the final point of the conclusions of the peace process in Northern Ireland, but I am also surprised to see that there is not the least reference to the threat to the European citizens, and to the Spanish citizens in particular, represented by the breaking of ETA's ceasefire. Any opportunity to express the European institutions' solidarity with people whose freedom and lives are in danger every day is a good opportunity.
(PL) Mr President, Chancellor, as the leader of the delegation of the Polish left in the Socialist Group in the European Parliament, I am pleased to accept the compromise in accepting the mandate and the opening of the inter-governmental conference achieved during the European Council summit. The mandate adopted enables the new treaty to keep the most important institutional aspects of the constitutional treaty: the charter of fundamental rights, the extended competence of the European Parliament, the appointment of a European head of diplomacy and a note about European energy policy.
I am pleased that the Polish Government has finally withdrawn from its concept of an 'equal influence' system, which was opposed by the other EU countries, and accepted a compromised. This was a wise decision. However, the negotiating methods of the Polish Government, which uses arguments alluding to the Second World War, sully the image of Poland and have threatened Polish-German relations, which have so far been good.
Polish society's view of cooperation within the EU is different from the Polish Government's. Eighty percent of Poles support European integration, and I have no doubt that it was this view of Polish public opinion that brought about the compromise at the summit.
Today, at a meeting with the Socialist Group, the Chancellor said that to her, relations with Poland are equally as important than relations with France, and misunderstandings are a thing of the past. I am grateful to her for these words. I call upon the Polish Government to collaborate actively with the other Member States to prepare the final version of the treaty in such a way that it can be implemented before the European Parliamentary elections in 2009.
(applause)
(SV) I wish to thank and congratulate the German Presidency on what it has achieved in conjunction with the Commission. Through its work it has laid the foundation for a new Treaty. I would thank and congratulate the German Presidency not only on what has been achieved but also in the light of what it will be possible to achieve in the future.
A new Treaty is not an end in itself. The need for a new Treaty has emerged from the successes of European cooperation: enlargement, which has led not only to more Member States and a stronger EU but also to more different national wills to manage; the internal market, which has given Europe a stronger economic role in the world; and political integration and foreign policy, which has given the EU greater responsibility in the world. All these developments have given rise to, and continue to increase, the need for a new Treaty.
What is now becoming possible, however, also brings home the fact that it is not the treaties that are ends in themselves, but the action that may be taken on the basis of them. It is now becoming possible to deal with three issues that, especially given the historical background that we have, are more important than others. The first issue is that of climate and the need for an energy policy whereby the EU Member States can stand shoulder to shoulder in order to safeguard integrity and security. The second issue is that of the EU's future enlargement. The issue of enlargement is now once again emerging clearly as a topical issue which must be given further impetus by the governments of the Member States and by the Commission. It is the enlargements that have strengthened the EU and given it new tasks and that have given us a unique opportunity for peace and prosperity.
In this area, the internal market too has played a decisive role. I would therefore point out that, instead of relating only to the economy, any calling into question of free and open competition also calls into question EU-wide equal opportunities for the Member States, individuals and companies. Anyone who brings these things into question ultimately brings into question the European Union's ability to bring people and nations together. I therefore wish to issue a clear and urgent request to the Commission, the German Presidency and future Presidencies: remove any doubt that secure, free and open competition must prevail for everyone in Europe. Competition gives rise to prosperity, freedom and new successes.
(PT) Mr President, Chancellor Merkel, I too congratulate you, not only for the manner in which you conducted the Presidency of the Union, but also for the good results of the last Council. I am Portuguese and, regrettably, I do not speak German, but I do know how to say...
(DE) Thank you, Madam Chancellor Angela Merkel.
(PT) The European Council has gone as far as it can, achieving a realistic compromise, in the words of Jacques Delors. It has not been easy. The heterogeneity of the problems and the diversity of interests encourage national egoism. An agreement was reached thanks to there being determination, negotiating skills and a sense of responsibility on the part of some European leaders, although not all, as we are aware. However, the finishing line is still a long and difficult way off. In these complex processes of collective editing, it is easy to trip over a comma or fall at a word.
As my prime minister, José Sócrates, says, we have a mandate, but not a Treaty. For there to be a Treaty, everyone must collaborate - the Council, the Commission and the European Parliament. A joint effort will be essential. Bearing in mind the complex international context and the legacy of the German Presidency, I am sure that the Portuguese Presidency will do its utmost to adequately address the mandate with which it has been entrusted.
(FR) Mr President, Mrs Merkel, Mr Barroso, ladies and gentlemen, the European Council has decided to end the period of reflection, which therefore means that the European Union has finally found a cure for the paralysis from which it has been suffering for two years. Without an agreement among the 27, the Union would not just have remained at a standstill, it would probably have entered into a real crisis heralding a process whereby our collective project was taken apart, piece by piece.
The mandate entrusted to the Intergovernmental Conference responsible for drawing up the draft treaty may not be ideal, but it is the fruit of a difficult compromise, gathering together Member States whose differences one feared had become intolerable.
I should like to congratulate the German Presidency, and particularly you, Mrs Merkel, for your skill and clear-sightedness during the negotiations.
I am also proud of the role played by France and by its President, Nicolas Sarkozy, whose initiative it was to have a simplified treaty dedicated to extricating Europe from a long-term stalemate and whose political will has been crucial.
True, we may regret that the Community spirit has not been embraced by all our partners, but patience and time will no doubt enable us to complete our work. I am now looking forward to this Lisbon Treaty, the signing of which in October will perfectly symbolise the end of a particularly disenchanting episode of European integration.
(PL) Mr President, what Europe needs is wise and balanced leadership, but what it needs more is joint action in important areas on the basis of the declared values that have become the mainstay of this Union. If the Union is treated as a common market, then profit would come before the main aims of the Union, and it would no longer be a Union, but a market-place. If the European Union is to some extent to be a cultural and political organism, then only 'more Europe', as Mr Barrosso often says, will contribute to the greater good of every Member State.
One point, however: I believe that the 'equal influence' system proposed by Poland, to which it was entitled, would not be a bad thing for real democracy and community, and for the equality of citizens. The double majority system could be interpreted as a signal that the European Union will not be enlarged over the next few decades.
(DE) Finally, I would like to express a wish to all of us and especially to the President-in-Office who was to show understanding for both parts of Europe: may you be an example to your successor of that effectiveness in negotiation that can only be achieved when the welfare and rights of every European nation, true community and equality of the citizens are top priority.
President-in-Office of the Council. (DE) Mr President, it is an interesting state of affairs in the European Parliament when all the leaders are still here. I therefore thank you for the debate.
I would just like to deal briefly with two points. Firstly, the question of the internal market and competition, which has been a great cause for concern here. We debated in the Council whether competition is one of our objectives. I believe competition is not an end but a means. That is why we removed it from the 'objectives' heading, but we have made absolutely clear in the protocol on the internal market and competition that we will be inserting that this means remains intact and its importance is undiminished, and the Commission has also made quite sure of that. So nothing has changed. Employment and prosperity are our objective, but our objective is not competition as such, it is a means.
Secondly, a lot has been said about the voting system. For clarity I would like to repeat here once again: all possible forms of weighting, including root systems, are conceivable if you take them as the only form of voting. If we had been starting from scratch, we could have discussed them all. There is, however, a double majority, and this double majority brings the weighting between population and the 'one country, one vote' principle. Only this doubling makes the voting system acceptable, and we have probably now found a way that leads us back again to real international world problems and at the same time has a high level of fairness.
I would like to conclude with a sincere thank you. I can report from our government that we had a cabinet meeting today in which we took stock, and that all the members of the government were proud to have conducted this Presidency with enthusiasm and great commitment, and that the Social Democrat just as much as the Christian Democrat members of the government have contributed to that.
(Applause)
Secondly, I would like to extend my sincere thanks to the Commission, to José Manuel Barroso and to all the Commissioners. We have worked together intensively and well, we have had friendly, tough conversations, often extending into the night, but we reached agreement and I believe the Commission and Council have come out of this Presidency stronger. I have enjoyed working with you personally, José Manuel, and I have also enjoyed working with the entire Commission and all its staff. Thank you very much!
My thanks are also due to the European Parliament. It is nice to debate in this Parliament, to feel the spirit of Europe and to accomplish many difficult tasks with the wind behind you - and with a bit of idealism that is perhaps found more often here than elsewhere. Because one thing is clear: where there is no more idealism there is only nationalism and clinging to your own vested interests. That does not get us anywhere and I therefore extend my sincere thanks to the entire European Parliament and especially to those who always helped us along. I will almost miss the cooperation, but one can always come here again as a visitor. Thank you very much!
(Applause)
Mr President, Chancellor, Members of Parliament, I have nothing to add to what Chancellor Merkel has already said with regards to competition. I would just like to make it clear that the discussions resulted in the non-retention of a particular expression used in the Constitutional Treaty, but in no way alter the principles of competition present throughout the entire Community acquis; that is, the idea that competition is an essential tool for the internal market and an essential tool serving the well-being of the citizens. This point has been clarified and I think, from this point of view, we can consider ourselves quite satisfied with the results of this European Council.
I would just like very quickly to underline one more point. The results of this European Council which, in fact, were extremely positive, now mean that we have an even greater responsibility. Let us consider for a moment where we would be today if we had not had this success. Prior to the European Council, I was untiring in my efforts to draw attention to our great responsibility in terms of credibility. How could we Europeans say to the world that we were being serious when we talked about energy safety and the fight against climate change and when we promoted increased employment, if we were unable to resolve the institutional question?
This result has been achieved but, as has already been emphasised, we have a mandate, which is excellent, but we still do not have the Treaty. This is why we must now all demonstrate the same responsibility so that, during the Portuguese presidency, if possible during the Extraordinary Council in October, we can achieve a Treaty to resolve the institutional question that is of such importance to the Union, allowing us to continue with our agenda for the benefit of the citizens, promoting increased employment and investing further in innovation. I would remind you that innovation should be a priority, not only in theory but also in practice, as indeed should all the other objectives of the renewed Lisbon Strategy.
There is, therefore, a vast potential for achieving results to the benefit of Europe and European citizens. And this is precisely why we need to provide the European Union with the Institutions that will give us the capability to act. I am absolutely convinced that we are in a better position today to achieve these objectives than we were some time ago. For this reason, I would like once again to congratulate the German Presidency and all those who contributed to this result.
It may not be an exaggeration to further emphasise the excellent institutional cooperation between the European Parliament, the Council and the Commission, and also the fact that this is the first time that, from start to finish, an agreement has been reached by twenty-seven Member States, that is, the longest-standing members and the newest members. The negotiations were difficult at times, but the truth is that an agreement was reached, and this point should be underlined as being very positive.
Thank you, President of the Commission. Experience has shown that all three Institutions have always gone in the same direction for Europe. Tomorrow, the chairmen of the political groups will be in Lisbon to discuss with the future presidency how things should proceed. Thank you all for your participation.
The debate is closed.
Written statements (Rule 142)
Last week's political agreement on convening an Intergovernmental Conference and on the basic principles of the reform Treaty is a major compromise, but one that everyone can accept. The reform Treaty has got Europe back on track, and has averted a more serious and drawn-out crisis on the European scene.
The reform Treaty is essential if the European Union and its institutions are to be capable of acting, and it is indispensable in view of further enlargement. The principle of double majority in the decision-making process suitably balances and counterbalances the interests of the large and small countries. The European Parliament is the unquestionable winner in these reforms, since the expansion of its legislative scope places its political weight alongside that of the Council.
Those in support of the Constitutional Treaty cannot forget, however, that symbols are of enormous significance. Those in favour of integration were not seeking to create a European superstate, but wished to strengthen the common, or if you prefer, the supranational will in the legislative and decision-making process.
An example was set by the nine, among them Hungary, in representing the most important values in the constitution, including among others the retention of the Charter of Fundamental Rights and the safeguarding of minority rights.
The political storms that raged in the Council have, moreover, taught us the very important lesson that in the decisions of the 27-member European Union, there are times when the positions of the countries in the Central and Eastern European region can, on account of their still undigested historical past, be integrated only at the expense of serious compromises. It is precisely for this reason that the time has come for the Central and Eastern European Member States to begin, with the participation of Europe, to deal with their historical wounds. This is the only way to ensure that the politics of victimhood does not prevail in the region or in individual countries.
in writing. - The package agreed by the 27 governments last weekend salvaged many of the practical institutional reforms that were contained in the constitutional treaty. However, it also dropped many key features: the notion of a 'Constitution'; the loss of the title and status of 'Foreign Minister'; the fact that the Charter of Fundamental Rights will not be spelt out visibly in full in the treaty, and not be enforceable in British courts; the removal of the symbols (flag and anthem); the abandonment of changes on legal terminology (where 'regulations' and 'directives' would have been called 'laws' and 'framework laws'); the postponement of and changes to the new voting weights in the Council; and various derogations given to individual Member States, such as the UK.
These will be seen by the European Parliament as major sacrifices, but they are necessary to secure ratification of the package by all 27 countries.
in writing. - (PT) The mandate for the Intergovernmental Conference (IGC) to amend the treaties, defined at the last European Council conducted by the German Presidency, confirms what we have been denouncing for some considerable time: that those who did not accept the results of the referenda in France and the Netherlands - which rejected the content of the so-called 'European Constitution' - began, almost immediately, to plan ways of getting around the sovereignly expressed wishes of the people of these two nations.
The IGC mandate speaks for itself. It is a case of recovering the essential content of the already rejected treaty proposal - overcoming contradictions, mainly those which, having been compromised by the referenda, they now seek to avoid - dressing it up as a 'reforming treaty' and setting aside the 'constitutional character', the better to disguise the operation.
Those who repeat to exhaustion that the new treaty proposal is impregnated with democracy are, in the end, the same ones who, once again, are planning how to avoid binding, national referenda, to be held prior to any ratification of a new treaty proposal. This is all the more serious inasmuch as it is an attempt to reinstate the qualitative jump in the joint federalist, neoliberal and militarist project which appeared in the rejected 'European Constitution'.
We may affirm that this is a doubly unacceptable process.
in writing. - The German Presidency was a disaster. The so-called reform treaty which is labelled a success is not preparing the ground for a social, democratic and peaceful EU. On the contrary, the EU is more divided now. Worst in this respect were threats by German politicians like PSE chairman Martin Schulz against Poland and Great Britain. Furthermore, the militarisation of the EU has been accelerated and there have been no commitments for another policy on climate change. Any new EU Treaty should be decided by referendum in all Member States. It is impossible always to talk about getting citizens more involved in European affairs while at the same time not letting them have a say on the most important issues in the EU. My wish would be that the voices of the people who rejected the constitutional treaty because of its neo-liberal and militaristic character were finally heard. I see the contrary, however: we are facing an attempt to get the substance of the constitutional treaty adopted through the back door by renaming the project 'reform treaty' and excluding the possibility of referendums. If the EU is to be based on democratic principles this has to be prevented.